     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 1 of 23


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   ROBERT MANN, SR., et al.                No. 2:17-cv-01201 WBS DB
13                 Plaintiffs,

14        v.                                 ORDER RE: DEFENDANTS’ AMENDED
                                             MOTION TO DISMISS
15   CITY OF SACRAMENTO, et al.

16                 Defendants.

17

18                                 ----oo0oo----

19              Plaintiffs Robert Mann Sr. (“Robert”), Vern Murphy-Mann

20   (“Vern”), and Deborah Mann (“Deborah”) (collectively,

21   “plaintiffs”) brought this action against defendants City of

22   Sacramento, the Sacramento Police Department, Samuel D. Somers

23   Jr. (“Chief Somers”), John C. Tennis (“Officer Tennis”), and

24   Randy R. Lozoya (“Officer Lozoya”) (collectively, “defendants”),

25   under 42 U.S.C. § 1983, seeking damages arising from the killing

26   of their brother, Joseph Mann (“Joseph”), by Officers Tennis and

27   Lozoya on July 11, 2016.1     (See Compl. (Docket No. 1).)

28        1     Plaintiffs’ original complaint listed two additional
                                      1
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 2 of 23


1    Plaintiffs claimed that, by shooting and killing Joseph, Officers
2    Tennis and Lozoya had deprived them of their right of intimate
3    association with their brother under the First and Fourteenth
4    Amendments in violation of 42 U.S.C. § 1983.2         (See generally
5    id.)
6               Defendants moved to dismiss plaintiffs’ complaint for
7    failure to state a claim upon which relief may be granted.          (See
8    Docket No. 12); Fed. R. Civ. P. 12(b)(6).        On September 19, 2017,
9    the court granted defendants’ motion as to plaintiffs’ § 1983
10   claim for loss of companionship under the Fourteenth Amendment,
11   as the Ninth Circuit has expressly limited such claims to parents
12   and children.    (See Docket No. 23); Ward v. City of San Jose, 967
13   F.2d 280, 283-84 (9th Cir. 1991).       The court denied defendants’
14   motion as to plaintiffs’ claim under the First Amendment,
15   however, holding that, under applicable Supreme Court and Ninth
16   Circuit case law, plaintiffs had adequately alleged a § 1983
17   claim for deprivation of their First Amendment right to
18   association.    (See Docket No. 23); Bd. of Directors of Rotary
19   Int’l v. Rotary Club of Duarte, 481 U.S. 537, 545 (1987); IDK,
20   Inc. v. Clark Cty., 836 F.2d 1185, 1194 (9th Cir. 1988).
21              Defendants appealed to the Ninth Circuit, which issued
22   a memorandum opinion reversing this court’s decision as to
23
     siblings, Zachary Mann and William Mann, as plaintiffs. (See
24   Compl. ¶¶ 7-8.) However, the operative complaint no longer
     includes Zachary and William as plaintiffs. (See First Amended
25   Compl. (“FAC”) (Docket No. 59).)
26          2  Plaintiffs also alleged a claim--not at issue in this
27   Order--for municipal and supervisory liability against the City,
     the Sacramento Police Department, and Chief Somers. (See FAC
28   ¶¶ 107-112.)
                                     2
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 3 of 23


1    plaintiffs’ claims under the First Amendment.3         See Mann v. City
2    of Sacramento, 748 F. App’x 112 (9th Cir. 2018) (“Mann II”).         The
3    Ninth Circuit explained that plaintiffs had failed to plead
4    sufficient facts to establish a violation of an “intimate
5    association” right protected under the First or Fourteenth
6    Amendments:
7               Plaintiffs did not allege that their
                relationships with Joseph involved marriage,
8               child rearing, or cohabitation, as in [Lee
                v. City of Los Angeles, 250 F.3d 668 (9th
9               Cir. 2001)] or [Keates v. Koile, 883 F.3d
                1128 (9th Cir. 2018)]. Nor did they allege
10              specific facts about the ‘objective
                characteristics’ of their relationships with
11              Joseph to show that they were nonetheless
                the sort of relationships that ‘warrant
12              constitutional protection.’
13   Mann II, 748 F. App’x at 115 (quoting Rotary Club, 481 U.S. at
14   545-46).    “Moreover,” the court continued, “even if plaintiffs
15   could plead sufficient facts to satisfy the standards for
16   intimate association set forth in Rotary Club, relief would be
17   foreclosed under Ward v. City of San Jose, 967 F.2d 280 (9th Cir.
18   1991).”    Id.   The court noted that Ward had held that adult, non-
19   cohabitating siblings do not possess a cognizable liberty
20   interest in their brother’s companionship.        See id.    “Because we
21   analyze the right of intimate association in the same manner
22   regardless whether we characterize it under the First or
23

24        3    The Ninth Circuit noted that, although this court had
     not “explicitly address qualified immunity,” the Ninth Circuit
25   had “jurisdiction over this interlocutory appeal of the district
26   court’s denial of qualified immunity, Mitchell v. Forsyth, 472
     U.S. 511, 525 (1985), as well as such issues are ‘inextricably
27   intertwined’ with the qualified immunity issue, Lum v. City of
     San Joaquin, 584 F. App’x 449, 450-51 (9th Cir. 2014).” Mann II,
28   748 F. App’x at 113.
                                     3
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 4 of 23


1    Fourteenth Amendments, Ward necessarily rejected any argument
2    that adult, non-cohabitating siblings enjoy a right to intimate
3    association.”    Id.   The Ninth Circuit then remanded the case to
4    this court to consider whether to grant plaintiffs leave to amend
5    their complaint.    See id.
6               On remand, this court granted plaintiffs leave to
7    amend, and plaintiffs timely filed a First Amended Complaint
8    (“FAC”), adding a number of allegations related to their
9    relationship with Joseph and to Joseph’s living situation in the
10   months preceding his death.      (See Docket No. 59.)      Defendants
11   again moved to dismiss the complaint, arguing that, even with
12   plaintiffs’ amendments, the complaint still failed to state a
13   claim for relief upon which relief may be granted.          (See Docket
14   No. 61); Fed. R. Civ. P. 12(b)(6).       On March 13, 2019, the court
15   granted defendants’ motion.      (See Docket No. 70.)      Based on Mann
16   II’s statement that “even if plaintiffs could plead sufficient
17   facts to satisfy the standards for intimate association set forth
18   in Rotary Club, relief would be foreclosed . . . [because Ward]
19   held that adult, non-cohabitating do not possess a cognizable
20   liberty interest in their brother’s companionship,” Mann II, 748
21   F. App’x at 115 (emphasis added) (internal citations and
22   quotation marks omitted), the court held that the FAC failed to
23   state a § 1983 claim under the First Amendment because it failed
24   to adequately allege that Joseph cohabitated with any of the
25   plaintiffs at the time of his death.        (See Docket No. 70.)
26              Plaintiffs then appealed to the Ninth Circuit.           (See
27   Docket No. 72.)    On April 30, 2020, a new panel issued a
28   memorandum opinion, which again reversed the decision of this
                                          4
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 5 of 23


1    court.   See Mann v. Sacramento Police Dep’t, 803 F. App’x 142
2    (9th Cir. 2020) (“Mann III”).      The Ninth Circuit first noted that
3    Mann II’s statement that Ward would foreclose plaintiffs’ § 1983
4    claim under the First Amendment “even if” they had pled
5    sufficient facts to satisfy Rotary Club was dicta, because Ward
6    neither created a cohabitation requirement nor purported to
7    govern First Amendment claims.       See id. at 143 (citing Trent v.
8    Valley Elec. Ass’n, Inc., 195 F.3d 534, 537 (9th Cir. 1999);
9    Ward, 967 F.2d at 284).      Rather, Ward had only addressed
10   Fourteenth Amendment intimate-association claims brought by adult
11   siblings.   See id.
12               The Ninth Circuit further stated that Mann II had
13   recognized that cohabitation was “one of several objective
14   indicia that courts may consider when assessing whether
15   plaintiffs were deprived of their intimate-association right”
16   under the First Amendment.      See id. at 143-44 (citing Rotary
17   Club, 481 U.S. at 545; Keates, 883 F.3d at 1236; Lee, 250 F.3d at
18   685-86; Freeman v. City of Santa Ana, 68 F.3d 1180, 1188 (9th
19   Cir. 1995)).    The court remanded the case “for consideration of
20   plaintiffs’ First Amendment claim under the standard set forth in
21   Rotary Club and its progeny.”      Id. at 144.
22               On remand, defendants renewed their motion to dismiss
23   the FAC for failure to state a claim0, and the parties submitted
24   updated briefs in light of Mann III.4       (See Defs.’ Am. Mot. to
25

26
          4    Officers Lozoya and Tennis filed the motion to dismiss,
     which defendants City of Sacramento and Chief Somers joined in
27   its entirety. (See Docket No. 93.) Defendants City of
     Sacramento and Chief Somers also joined the reply brief of
28   Officers Lozoya and Tennis in its entirety. (See Docket No. 96.)
                                     5
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 6 of 23


1    Dismiss (“Mot. to Dismiss”) (Docket No. 92); Pls.’ Opp’n (Docket
2    No. 94); Defs.’ Reply (Docket No. 95).)
3    I.    Legal Standard
4               Federal Rule of Civil Procedure 12(b)(6) allows for
5    dismissal when the plaintiff’s complaint fails to state a claim
6    upon which relief can be granted.        See Fed. R. Civ. P. 12(b)(6).
7    The inquiry before the court is whether, accepting the
8    allegations in the complaint as true and drawing all reasonable
9    inferences in the plaintiff’s favor, the complaint has stated “a
10   claim to relief that is plausible on its face.”         Bell Atl. Corp.
11   v. Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard
12   is not akin to a ‘probability requirement,’ but it asks for more
13   than a sheer possibility that a defendant has acted unlawfully.”
14   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).         “Threadbare
15   recitals of the elements of a cause of action, supported by mere
16   conclusory statements, do not suffice.”        Id.   Although legal
17   conclusions “can provide the framework of a complaint, they must
18   be supported by factual allegations.”        Id. at 679.
19   II.   Discussion
20              The court’s discussion of whether plaintiffs have
21   adequately stated a § 1983 claim for deprivation of their First
22   Amendment rights is complicated by the fact that the Mann II and
23   Mann III decisions appear to be plainly contradictory.          While
24   Mann II stated that the right of intimate association should be
25   analyzed in the same manner regardless of whether it is
26   characterized under the First or Fourteenth Amendments, and that
27   Ward bars intimate association claims by adult, non-cohabitating
28   siblings, Mann III stated that Ward did not create a cohabitation
                                          6
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 7 of 23


1    requirement, and addressed only Fourteenth Amendment association
2    claims, implying that the contours of an intimate association
3    claim may differ depending on which amendment the claim is
4    brought under.
5               Because Mann III was decided more recently, this court
6    will proceed according to the guidance set out in that decision.
7    See Mann III, 803 F. App’x at 144.       Mann III did not purport to
8    define exactly how far a claim for intimate association under the
9    First Amendment extends, but the fact that the Ninth Circuit
10   reversed this court’s dismissal of plaintiffs’ claim under the
11   First Amendment (see Docket No. 70) implies that, at least in
12   certain circumstances, the right of siblings to intimately
13   associate falls within the First Amendment’s ambit.5
14              This conclusion is supported by the Supreme Court’s
15   opinion in Rotary Club.      There, the Court was tasked with
16   determining whether the relationship between members of the
17   Rotary Club, an international fraternal organization of almost a
18   million members, was sufficiently intimate to warrant protection
19   under the First Amendment.      See Rotary Club, 481 U.S. at 539-40.
20   The Court’s analysis began by recognizing that “the First
21   Amendment protects those relationships, including family
22   relationships, that presuppose ‘deep attachments and commitments
23   to the necessarily few other individuals with whom one shares not
24   only a special community of thoughts, experiences, and beliefs
25   but also distinctively personal aspects of one's life.’”            Rotary
26

27        5    Were § 1983 claims by siblings categorically barred
     under the First Amendment, the Ninth Circuit presumably would
28   have affirmed this court’s dismissal of plaintiffs’ claim.
                                     7
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 8 of 23


1    Club, 481 U.S. at 545-46 (quoting Roberts v. United States
2    Jaycees, 468 U.S. 609, 622 (1984)).       Though the Court noted that
3    it had accorded constitutional protection to relationships
4    “includ[ing] marriage, the begetting and bearing of children,
5    child rearing and education, and cohabitation with relatives,” it
6    indicated that this list was not exhaustive, and even pointed out
7    that it had “not held that constitutional protection is
8    restricted to relationships among family members.”          Id. at 545
9    (collecting cases).     According to the Court, other relationships,
10   “including family relationships,” may also be protected to the
11   extent that the “objective characteristics” of the relationship
12   demonstrate that it is “sufficiently personal or private to
13   warrant constitutional protection.”       Id. at 545-46.     The Court
14   listed four factors it would consider in making such a
15   determination: “size, purpose, selectivity, and whether others
16   are excluded from critical aspects of the relationship.”            Id. at
17   546 (citing Roberts, 468 U.S. at 620).
18              Applying these factors to Rotary Club members, the
19   Court concluded that the Club chapters’ size (which ranged from
20   20 to 900 members), inclusive and public-facing nature and
21   purpose, and relative lack of selectivity and exclusion weighed
22   against affording constitutional protections.         Id.   Specifically,
23   the Court noted that the Rotary Club’s Constitution directed
24   local chapters to “keep a flow of prospects coming” to make up
25   for attrition over time, undertake service projects to aid the
26   community and the general public, and to keep membership open to
27   all qualified members in the area.       See id. at 546-47.     The Court
28   further noted that local chapters’ activities generally occurred
                                          8
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 9 of 23


1    in the presence of strangers and in public places.          See id.
2                 In the wake of Rotary Club, the Ninth Circuit has held
3    that the right to intimate association as guaranteed by the First
4    Amendment extends to parents and children, see Lee v. City of Los
5    Angeles, 250 F.3d 668 (9th Cir. 2001); Keates v. Koile, 883 F.3d
6    1128 (9th Cir. 2018), as well to unrelated, cohabitating
7    roommates, see Fair Housing Council of San Fernando Valley v.
8    Roommate.com, LLC, 666 F.3d 1216, 1221 (9th Cir. 2012) (applying
9    Rotary Club factors: “it’s hard to imagine a relationship more
10   intimate than that between roommates” because the home forms the
11   “center of our private lives”).       Other district courts in this
12   circuit have further held that siblings, see Smith v. County of
13   Santa Cruz, No. 17-CV-05095, 2019 WL 2515841, at *12 (N.D. Cal.
14   June 17, 2019), and fiancées, see Graham v. County of Los
15   Angeles, No. CV 10-05059 DDP (Ex), 2011 WL 3754749, at *2 (C.D.
16   Cal. Aug. 25, 2017), have a cognizable liberty interest in
17   intimate association and companionship under the First Amendment.
18   See also Sanchez v. County of Santa Clara, No. 5:18-cv-01871-EJD,
19   2018 WL 3956427, at **8-9 (N.D. Cal. Aug. 17, 2018) (holding that
20   grandparents and grandchildren have a liberty interest in family
21   integrity, without specifying whether this right arises under the
22   First or Fourteenth Amendments, or both).
23                Taken together, these cases show that the frequency and
24   significance of the interactions among parties to the
25   relationship at issue are key factors in determining whether the
26   right to intimate association is protected under the First
27   Amendment.    The relationships to which protection has been
28   afforded generally involve interactions that occur on a daily, or
                                          9
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 10 of 23


1    almost daily basis, and often involve intensely private
2    exchanges, whether it be because the parties live together, see
3    Fair Housing Council, 666 F.3d at 1221, or because some element
4    of caretaking or custody is present, see, e.g., Sanchez, 2018 WL
5    3956427, at **8-9.
6                As the Supreme Court stated in Smith v. Org. of Foster
7    Families for Equality and Reform, 431 U.S. 816, 844 (1977), a
8    case where the Court suggested (though did not decide) that
9    foster parents and children have a constitutionally-protected
10   liberty interest in their association, “the importance of the
11   familial relationship . . . stems from the emotional attachments
12   that derive from the intimacy of daily association, and from the
13   role it plays in ‘promot(ing) a way of life’ through the
14   instruction of children, as well as from the fact of blood
15   relationship.”
16               Likewise, in Fair Housing Council, the Ninth Circuit
17   reasoned that roommates are entitled to protection under the
18   First Amendment because they have “unfettered access to the home”
19   and thus “learn intimate details most of us prefer to keep
20   private,” “note [their roommates’] comings and goings,” and are
21   “fully exposed to [their roommates’] belongings, activities,
22   habits, proclivities, and way of life.”         Fair Housing Council,
23   666 F.3d at 1221.     And in Sanchez, the district court held that
24   the plaintiff grandparents had sufficiently alleged a liberty
25   interest in associating with their grandchildren because they
26   “spent a substantial amount of time living with” their
27   grandchildren and had “established a long standing custodial
28   relationship such that they were an existing family unit.”
                                          10
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 11 of 23


1    Sanchez, 2018 WL 3956427, at **8-9.
2          A.    Analysis of Factors under Rotary Club and its Progeny
3                Applying the factors outlined in Rotary Club and its
4    progeny to the allegations in the FAC, it is clear that
5    plaintiffs’ alleged relationship with Joseph was more intimate
6    and personal than that between members of a large fraternal
7    organization like the Rotary Club.        In terms of the first Rotary
8    Club factor, size, each plaintiff’s relationship with his or her
9    brother involved only two people, and was enmeshed within a
10   “tightknit family unit” of five children and two parents.            (See
11   FAC ¶ 17.)    This is much more akin to relationships that the
12   Ninth Circuit has granted protection under the First Amendment,
13   see, e.g., Lee, 250 F.3d at 685-86 (holding that parent and child
14   have a right to intimately associate under the First Amendment),
15   than the relationship among members of local Rotary Club
16   chapters, which could range in size anywhere from 20 to 900
17   members.    See Rotary Club, 481 U.S. at 546.
18               Looking next to selectivity, the Supreme Court held
19   that local Rotary Club chapters were not sufficiently selective
20   because they had instructions to “keep a new flow of prospects
21   coming” to make up for expected member attrition and gradually
22   grow the membership, and to keep the chapter open to all eligible
23   members in the area in order to ensure that the chapter was
24   comprised of a cross-section of different professions and members
25   of the community.     See id.    By contrast, plaintiffs’ relationship
26   with Joseph was limited by blood.         See id.; Smith, 431 U.S. at
27   844 (“the importance of the family relationship . . . stems from
28   the emotional attachments that derive from the intimacy of daily
                                          11
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 12 of 23


1    association . . . as well as from the fact of blood relationship
2    (emphasis added)).     While plaintiffs allege that they and Joseph
3    shared intimate moments with their parents, or with plaintiffs’
4    children (Joseph’s nieces and nephews), these shared experiences
5    extended only to other members of plaintiffs’ nuclear family.
6    (See FAC ¶¶ 17-19, 26.)
7                Defendants argue that the relationship between siblings
8    cannot be characterized as “selective” because siblings, unlike
9    spouses, fiancées, or parents, do not choose to form their
10   relationship--that choice is made by their parents, for them.
11   (See Mot. to Dismiss at 12 (citing Rode v. Dellarciprete, 845
12   F.2d 1195, 1204-05 (3d Cir. 1988)).        Without “affirmative choice”
13   to form a relationship, defendants argue, there can be no
14   “liberty” interest in intimate association to protect under the
15   First Amendment.     (See Defs.’ Reply at 1-3.)
16               While it is true that nobody chooses whom their blood
17   siblings will be, siblings (particularly adult siblings)
18   certainly have a choice in whether they will associate with one
19   another, and how intimate that association will be.          Here,
20   plaintiffs’ allegations describe the efforts they and Joseph made
21   to maintain an intimate relationship after they moved out of
22   their childhood home.      Between 1986 and approximately 2009, after
23   Joseph moved into his own place, plaintiffs allege that he
24   continued to regularly visit them and play with his nieces and
25   nephews, and that he regularly participated in family get-
26   togethers.    (See id. at ¶ 26.)     Around 1999, Joseph invited his
27   sister, Vern, to move in and live with him.         (See id. at ¶ 27.)
28               Following the death of their mother, in 2011, when
                                          12
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 13 of 23


1    Joseph began to exhibit symptoms of mental illness, plaintiffs
2    Robert and Vern each invited Joseph into their homes, and he
3    split his living arrangements between them.         (See id. at ¶ 31.)
4    Plaintiffs further allege that they visited Joseph when he would
5    occasionally become hospitalized due to his mental illness, and,
6    on occasions when Joseph would “stay out, at times for several
7    days,” plaintiffs would search for Joseph at places he habitually
8    frequented, and would bring him back to their homes to bathe,
9    rest, and eat.     (Id. at ¶¶ 32-35.)
10               These allegations show that, even as plaintiffs began
11   their own families, and even as Joseph’s deteriorating mental
12   condition caused him to become more distant, plaintiffs actively
13   chose to keep Joseph in their lives and engaged in activities
14   emblematic of an intimate sibling relationship.          See Santa Cruz,
15   2019 WL 2515841, at *12 (noting that high-school-age siblings
16   were entitled to liberty interest in each other’s companionship
17   in part because they continued to visit each other after moving
18   into separate homes); Sanchez, 2018 WL 3956427, at **8-9 (holding
19   that grandparents had protected liberty interest in associating
20   with grandchildren because they had chosen to “spen[d] a
21   substantial amount of time living” together and had “established
22   a long standing custodial relationship such that they were an
23   existing family unit”).      The allegations in the FAC therefore
24   demonstrate that the relationship between plaintiffs and Joseph
25   was sufficiently selective to warrant protection under the Rotary
26   Club standard.     See 481 U.S. at 546.
27               By the same token, plaintiffs and their brother also
28   “excluded [others] from critical aspects of the relationship” by
                                          13
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 14 of 23


1    sharing intimate experiences in a way that only siblings or
2    parents and children can.      See Rotary Club, 481 U.S. at 546.
3    Plaintiffs allege that they “grew up” with Joseph “as a tightknit
4    family unit that lived, ate, played, and prayed together.”           (See
5    FAC ¶ 17); Smith, 431 U.S. at 844.        The family attended church
6    regularly and had dinner together, “during which they routinely
7    discussed personal and religious matters.”         (See FAC at ¶ 18.)
8    Plaintiffs shared the same family home with Joseph until 1980.
9    (Id. at ¶ 26.)
10               Between 1986 and approximately 2009, Joseph regularly
11   visited plaintiffs to play with their sons and daughters (his
12   nieces and nephews) and participated in family get-togethers
13   approximately once a week.       (Id. at ¶ 26-28.)    After Joseph began
14   experiencing symptoms of drug addiction in approximately 2015,
15   plaintiffs allege that Robert encouraged and assisted Joseph in
16   enrolling in Alcoholics Anonymous (“AA”) and Narcotics Anonymous
17   (“NA”), and accompanied Joseph to meetings.         (See id. at ¶ 31.)
18   Plaintiffs also visited Joseph when he would become hospitalized,
19   supported him financially, and fed and housed him from 2015 up
20   until his death.     (See id. at ¶ 31.)     These allegations reflect a
21   relationship between plaintiffs and Joseph in which each sibling
22   shared “not only a special community of thoughts, experiences,
23   and beliefs but also distinctly personal aspects” of their lives.
24   See Rotary Club, 481 U.S. at 546.
25               Next, the “purpose” of the plaintiffs’ relationship
26   with their brother (to the extent a sibling relationship has a
27   “purpose”) further supports a finding that the relationship is
28   entitled to constitutional protection under the First Amendment.
                                          14
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 15 of 23


1    See Rotary Club, 481 U.S. at 546.         Unlike the relationship
2    between Rotary Club members, which largely existed to “produce an
3    inclusive, not exclusive, membership,” undertake service projects
4    to aid the community and the general public, “raise the standards
5    of the members’ businesses and professions,” and to “improve
6    international relations,” Rotary Club, 481 U.S. at 546,
7    plaintiffs allege that their relationship with their brother
8    served as an “intimate human relationship[]” that necessarily
9    entailed “deep attachments and commitments.”         (See FAC ¶ 104.)
10               In support of this conclusion, plaintiffs detail the
11   efforts they and Joseph made to remain in each others’ lives as
12   they reached adulthood and Joseph began to struggle with mental
13   illness and drug addiction.       (See FAC ¶¶ 26-35.)     For instance,
14   as already discussed above, plaintiffs invited Joseph to family
15   get-togethers approximately once per week, cultivated a
16   relationship between Joseph and his nieces and nephews, attended
17   NA and AA meetings with him, and “were in constant contact with
18   [him] and made sure he knew he was welcome in their homes.”            (See
19   id.)
20               Plaintiffs’ relationship with Joseph also served a
21   caretaking purpose.     Plaintiffs allege that Joseph struggled with
22   symptoms arising from mental illness and drug addiction in the
23   later years of his life.      (See FAC ¶¶ 30-31.)     To help care for
24   Joseph, Robert alleges that he encouraged and assisted Joseph in
25   enrolling in AA and NA, and accompanied him to meetings.             (See
26   id.)   Plaintiffs also visited Joseph when he would become
27   hospitalized, supported him financially, fed him, and
28   intermittently housed him up until his death.         (See id. at ¶ 33.)
                                          15
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 16 of 23


1    Notably, plaintiffs state that they would search for Joseph at
2    places he habitually frequented when he went missing for extended
3    periods of time, and would bring him back to their homes, where
4    he often stayed, to bathe, rest, and eat, indicating that
5    plaintiffs played a crucial role in looking out for Joseph’s
6    well-being as he struggled with the symptoms of mental illness
7    and addiction.     (See id. at ¶ 35.)
8                While these allegations do not establish that
9    plaintiffs’ relationship with Joseph was “custodial,” the care
10   plaintiffs allege they provided for Joseph reflects the type of
11   intimate care and affection that exists among “existing family
12   unit[s].”    See Sanchez, 2018 WL 3956427, at **8-9.        The “purpose”
13   prong of the Rotary Club standard therefore weighs in favor of
14   granting Joseph and plaintiffs’ relationship protection under the
15   First Amendment.     See Rotary Club, 481 U.S. at 546.
16               Finally, the frequency and significance of the alleged
17   interactions between Joseph and plaintiffs indicate that their
18   relationship is entitled to protection.         Plaintiffs allege that
19   they were in “constant contact” with Joseph, “made sure that he
20   knew he was welcome in their homes,” and provided care to him in
21   the months leading up to his death by allowing him into the most
22   private areas of their lives.       (See FAC ¶¶ 29-35.)       Plaintiffs
23   state that Joseph left belongings in their homes, indicating that
24   he expected to return upon his departure.         (See id.)
25               Though, as this court has previously noted, these
26   allegations do not suffice to establish that Joseph “cohabitated”
27   with plaintiffs because they do not establish that Joseph had
28   independent access to plaintiffs’ homes, contributed to the
                                          16
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 17 of 23


1    maintenance of one or more of their homes, or that he rarely
2    slept outside of their homes, (see Docket No. 70), Mann III made
3    clear that, while cohabitation is relevant to a relationship’s
4    status under the First Amendment, it is not necessary to
5    establish constitutional protection.        See Mann III, 803 F. App’x
6    at 143.    Even though plaintiffs cannot establish that they formed
7    an intimate relationship with Joseph by virtue of being
8    roommates, their allegations do evidence a relationship that was
9    similar to that of cohabitants in other ways.         See Fair Housing
10   Council, 666 F.3d at 1221.       For example, the allegations show
11   that both plaintiffs and Joseph were exposed to intimate details
12   about each other which most of us would prefer to keep private,
13   as well as each other’s “belongings, activities, habits,
14   proclivities, and way of life,” as plaintiffs attended AA and NA
15   meetings with Joseph and brought him back to eat, bathe, and
16   sleep in their homes after being out on the street.          See id.
17               In sum, taking the allegations in the FAC as true and
18   construing them in their most favorable light, as the court must
19   do on a motion to dismiss, see Twombly, 550 U.S. 544, 570, the
20   court finds that plaintiffs have satisfied the factors set forth
21   in Rotary Club and its progeny, and have therefore shown that
22   their interactions with Joseph were sufficiently personal and
23   intimate to warrant protection under the First Amendment.            See
24   Rotary Club, 481 U.S. at 545; Fair Housing Council, 666 F.3d at
25   1221.
26         B.    Direct and Substantial Interference with Plaintiffs’
                 Rights
27

28               Defendants present an additional argument that, even if
                                          17
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 18 of 23


1    the court finds that plaintiffs have a right to intimate
2    association with Joseph under the First Amendment, their claim
3    must nevertheless fail because the allegations in the FAC do not
4    show that the officers acted “directly” against their
5    relationship with Joseph.      (See Mot. to Dismiss at 15.)          In other
6    words, defendants argue that plaintiffs claims must fail,
7    regardless of the outcome of the court’s Rotary Club analysis,
8    because plaintiffs do not allege that Officers Tennis and Lozoya
9    were aware of Joseph’s sibling relationships when they shot and
10   killed him, and thus the Officers could not have acted with the
11   intent to deprive plaintiffs of their relationship with Joseph.
12   (See id.)
13               Defendants cite to Zablocki v. Redhail, 434 U.S. 374
14   (1978) for the proposition that government actors cannot be
15   liable for incidentally burdening a plaintiff’s substantial
16   right; rather, the government actor must “directly and
17   substantially” interfere with that right.         (See Mot. to Dismiss
18   at 10.)     In Zablocki, the Supreme Court held that a Wisconsin
19   statute, which prevented certain classes of Wisconsin residents
20   from marrying, violated those residents fundamental right to
21   marry under the due process clause of the Fourteenth Amendment.
22   See Zablocki, 434 U.S. at 387.       In its opinion, the Court noted
23   that it was not preventing states from imposing regulations which
24   incidentally affected the right to marry or established
25   reasonable prerequisites--only regulations that “directly and
26   substantially” interfered with the right to marry were
27   prohibited.    See id.
28               However, Zablocki says nothing about what state of mind
                                          18
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 19 of 23


1    a plaintiff must allege an officer had to maintain a § 1983 claim
2    that the officer deprived him of a relationship protected by the
3    First Amendment.     The Ninth Circuit has specifically rejected the
4    imposition of a requirement that an officer act with the
5    “specific intent” to deprive the plaintiff of his rights § 1983
6    claims brought under the Fourteenth Amendment.          See Smith v. City
7    of Fontana, 818 F.2d 1411, 1420 n.12 (9th Cir. 1987) (“[T]he
8    plaintiffs can state a section 1983 claim without further
9    alleging that the official was trying to break up their family.”
10   (citing Kelson v. City of Springfield, 767 F.2d 651 (9th Cir.
11   1985)); Ward v. City of San Jose, 967 F.2d 280, 284 (9th Cir.
12   1992) (rejecting need to impose plaintiffs to “prove a wrongful
13   intent directed specifically at them” in § 1983 claim for
14   deprivation of relationship protected by the 14th Amendment).
15               Further, none of the cases in which the Ninth Circuit
16   has recognized the existence of a § 1983 claim for deprivation of
17   an intimate association right under the First Amendment has
18   required that plaintiffs allege that officers specifically
19   intended to deprive them of the protected relationship, or allege
20   that the officers acted “directly” against that relationship.
21   See Keates, 883 F.3d at 1236; Lee, 250 F.3d at 685-86.
22               If the Ninth Circuit intended for the lack of intent to
23   deprive plaintiffs of their constitutional rights to be an
24   independent bar to stating a § 1983 claim under the First
25   Amendment, there would have been no reason for the Mann III panel
26   to remand this case for further considerations under Rotary Club,
27   see Mann III, 803 F. App’x at 144, as the FAC contains no
28   allegations that the Officers intended to deprive the plaintiffs
                                          19
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 20 of 23


1    of their constitutional rights, or that they even knew that
2    Joseph had siblings when they shot and killed him.          The court
3    therefore finds defendants’ argument that plaintiffs’ claim under
4    the First Amendment must fail because they have not alleged a
5    specific intent to deprive them of their constitutional rights to
6    be without merit.
7                Accordingly, the court finds that plaintiffs have
8    adequately pled a § 1983 claim for deprivation of their right to
9    intimate association under the First Amendment, and will deny
10   defendants’ motion to dismiss on that basis.
11         C.    Qualified Immunity
12               Defendants further argue that, even if plaintiffs have
13   alleged sufficient facts to state a claim under the First
14   Amendment, their claim must be dismissed because Officers Tennis
15   and Lozoya are entitled to qualified immunity from suit.             (See
16   Mot. to Dismiss at 16-20.)       To determine whether an officer is
17   entitled to qualified immunity, the court considers: (1) whether
18   there has been a violation of a constitutional right; and (2)
19   whether the defendants’ conduct violated “clearly established”
20   federal law.    Sharp v. Cty. of Orange, 871 F.3d 901, 909 (9th
21   Cir. 2016) (citing Kirkpatrick v. Cty. Of Washoe, 843 F.3d 784,
22   788 (9th Cir. 2016)).
23               The clearly established law inquiry “is an objective
24   one that compares the factual circumstances faced by the
25   defendant to the factual circumstances of prior cases to
26   determine whether the decisions in the earlier cases would have
27   made clear to the defendant that his conduct violated the law.”
28   See Sandoval v. Cty. of San Diego, 985 F.3d 657, 674 (9th Cir.
                                          20
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 21 of 23


1    2021).    In other words, the court asks whether “it would be clear
2    to a reasonable officer that his conduct was unlawful in the
3    situation he confronted.”      Lacey v. Maricopa Cty., 693 F.3d 896,
4    915 (9th Cir. 2012); see also Ziglar v. Abbasi, 137 S. Ct. 1843,
5    1866 (2017) (“Whether qualified immunity can be invoked turns on
6    the ‘objective legal reasonableness’ of the official's acts.”
7    (citation omitted)).
8                The only argument defendants offer as to why Officers
9    Tennis and Lozoya are entitled to qualified immunity is that the
10   plaintiffs did not possess a “clearly established” right to
11   intimate association with Joseph under the First Amendment at the
12   time of Joseph’s death.6      (See Mot. to Dismiss at 16-20.)
13   Defendants cite to several out-of-circuit cases where courts have
14   granted qualified immunity on the ground that the plaintiffs did
15   not have a clearly established right to intimate association
16   under the First Amendment at the time of the conduct that gave
17   rise to the suit.     See, e.g., Starnes v. Butler Cty. Court of
18   Common Pleas, 50th Judicial Dist., 971 F.3d 416 (3d Cir. 2020);
19   Gaines v. Wardynski, 871 F.3d 1203 (11th Cir. 2017).
20               All of those cases upon which defendants rely involved
21   situations in which the plaintiffs bringing § 1983 claims were
22   also the individuals against whom the defendant’s conduct had
23   been directed.     For instance, Starnes involved a probation
24   officer with the Butler County Court of Common Pleas who alleged
25   that the court’s presiding judge had taken adverse employment
26         6   Defendants do not argue that they        are entitled to
27   qualified immunity under the first prong of        the qualified
     immunity analysis in either their motion to        dismiss or reply.
28   (See Mot. to Dismiss at 16-20; Defs.’ Reply        at 6-10.)
                                     21
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 22 of 23


1    actions against her in retaliation for her associating with her
2    boyfriend.    See Starnes, 971 F.3d at 422-23.       Those cases say
3    nothing about whether the proper focus of the court’s inquiry in
4    a wrongful death action should be on the constitutional rights of
5    the plaintiff or of the decedent.
6                In none of those cases were the plaintiffs surviving
7    family members of individuals killed by police officers.             In such
8    cases, the Ninth Circuit has indicated that the proper focus of
9    the court’s inquiry is on the constitutional rights of the
10   decedent, not those of the decedent’s potential relatives, such
11   as parents or siblings.      See Porter v. Osborn, 546 F.3d 1131,
12   1140 (9th Cir. 2008) (“Thus, whether [defendant] is entitled to
13   qualified immunity . . . turns on whether [plaintiffs] can
14   present facts to the district court that would justify a jury
15   finding that [defendant] acted with an unconstitutional purpose
16   to harm [the decedent].”).
17               The relevant question for the court under the second
18   prong of the qualified immunity analysis here is therefore
19   whether a reasonable officer would have known that his conduct
20   violated Joseph’s clearly established rights, not those of the
21   plaintiffs.    See Kaur v. City of Lodi, 263 F. Supp. 3d 947 (E.D.
22   Cal. 2017) (Nunley, J.) (rejecting officers’ assertion that they
23   were entitled to qualified immunity from survivors’ First
24   Amendment intimate association claims under the second prong
25   because “qualified immunity does not give an officer who engages
26   in conduct that was patently unconstitutional when committed a
27   get-out-of-liability-free card because there is ‘some lingering
28   ambiguity’ as to which constitutional provision ‘applies in this
                                          22
     Case 2:17-cv-01201-WBS-DB Document 98 Filed 02/24/21 Page 23 of 23


1    precise context,’ or whether he has managed to violate several
2    constitutional provisions at once” (citing Harris v. City of
3    Circleville, 583 F.3d 356, 367 (6th Cir. 2009)).
4                Since controlling Ninth Circuit precedent indicates
5    that the court must assess whether the Officers’ conduct violated
6    Joseph’s clearly established constitutional rights, and
7    defendants do not argue that a reasonable officer would have
8    thought that Officers Tennis and Lozoya’s actions were lawful as
9    to Joseph under the second prong, (see Defs.’ Reply at 10 (Docket
10   No. 95) (“this motion does not assert a reasonable officer could
11   have deemed the shooting lawful”), the Officers’ request for
12   qualified immunity must be denied.        See George v. Morris, 736
13   F.3d 829, 837 (9th Cir. 2013) (affirming district court’s denial
14   of qualified immunity where district court did not analyze the
15   second qualified immunity prong, because defendants had not
16   argued that they were entitled to qualified immunity on that
17   basis).
18               IT IS THEREFORE ORDERED that defendants’ motion to
19   dismiss (Docket No. 92) be, and the same hereby is, DENIED.
20   Dated:    February 24, 2021
21

22

23

24

25

26

27

28
                                          23
